UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1897



KAFAYAT OLABISI YUSUFF,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 10, 2008         Decided:   September 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Mary Jane Candaux, Assistant Director, Edward E.
Wiggers, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kafayat Olabisi Yusuff, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing   her      appeal   from   the    immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

           In her brief on appeal, Yusuff contends that she is

entitled to withholding of removal based on the psychological harm

that she will suffer if her U.S. citizen daughter returns with her

to Nigeria and is subjected to female genital mutilation (“FGM”).

We find that this claim is squarely foreclosed by our decision in

Niang v. Gonzales, 492 F.3d 505, 512 (4th Cir. 2007) (“[B]ecause

‘persecution’ cannot be based on a fear of psychological harm

alone, Niang’s withholding claim fails as a matter of law because

it focuses solely on the psychological harm she claims she will

suffer if her daughter accompanies her to Senegal and is there

subjected to FGM.”).

           Accordingly,   we   deny       the   petition   for   review.*   We

dispense with oral argument because the facts and legal contentions


     *
      In her opening brief before this court, Yusuff has failed to
raise any challenges to the denial of her requests for asylum,
humanitarian asylum, protection under the Convention Against
Torture, or voluntary departure.       She has therefore waived
appellate review of these claims. See Ngarurih v. Ashcroft, 371
F.3d 182, 189 n.7 (4th Cir. 2004) (finding that failure to raise a
challenge in an opening brief results in abandonment of that
challenge); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999) (same).

                                      2
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                                3